Citation Nr: 1105543	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of benefits pursuant to 38 U.S.C.A. § 1151 
for additional coronary artery disability due to treatment at a 
VA facility.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In October 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer, sitting at the RO, and in 
October 2010, before the undersigned, via videoconference.  
Transcripts of the hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, the Board's review of the record has indicated 
that further development is necessary before adjudication of the 
claim proceeds.  In September 2005, the RO requested information 
from the Social Security Administration (SSA) with regard to 
payment of benefits.  No current payments were reported, although 
it appears the Veteran had previously been denied benefits.  
Thereafter, in December 2005, the Veteran informed the RO that he 
had received retroactive SSA benefits in October 2005 and that he 
was now receiving a monthly payment.  None of the documents 
indicate what type of SSA benefit the Veteran is receiving; 
however, his DD Form 214 shows that he was born in 1948, which 
establishes that he was only 57 years old as of October 2005.  
Hence, he was too young to receive SSA retirement benefits, and 
thus, the benefits he was paid from October 2005 onward must be 
either disability benefits or Supplemental Security Income (SSI). 

When VA has notice prior to the issuance of a final decision of 
the possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  
Consequently, the claim must be remanded so that a request may be 
made of SSA for documents related to the application and award of 
benefits to this Veteran.

Accordingly, the case is REMANDED for the following action:

1.	Request all documents associated with the 
application and award of SSA benefits to 
the Veteran.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the January 2009 statement 
of the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


